Case 5:18-cv-00073-DCB-MTP Document 11 Filed 04/19/19 Page 1 of 2

74-19-2019

 

 

 

 

SOUTHERN DISTRIGT OF | =
FILED
APR 19 2019
FIOM VRobert Mart'n oS

| BY ——peneeanewemnpreemcaseeng DEPUTY’
a a a ae ree

Jo the Uruted Stated Di'stregf Court
For the Southern District OF MMSESESS pps
— DY sn CUYWL Ae4on NO 5:/9-CV-DCB
) .
“Robert L. Mard-‘n , pro Se
Plainhi fe

V —_
CBM Corparate HEAD OUARTERS EAL.

=~ fEWDANTS
‘Det PROS OP SERYCSR
Raspond +0 The Close Case

Mag Strate D4 dge AA ;
"Charl JT Par

has warned Martin that this Ae a nal

A's M'sSad (Fhe dW nog C “ gz

OM Plets sarVite bY Agr
date. mr J Udoe Parker Weare hear fer jou to

Gran Fed Aharttn more +iime to File a Cease With,

the hiberty. Missi'ssi ph’ Post Of Ce because Some
One has hack the marling OF All O2 My Lether
10 the Company. IBM Corporate Head guaR7TERS
Qnd here are Proof of the mall that did not ger

+0 the rv'g hy Com Pan tos Ie
Ki What “8 ++ 7e LO Whertweade
viking tO Send year te the hatke, =
Case 5:18-cv-00073-DCB-MTP Document Filed 04/19/19 Page 2 of 2
~~

No Ws are not trying to Seng NO Lether
Vip Were but 45 thea Compan) Sd tha Care 2 Sard
fo the en Porntion that We need for fre Court
SoZ have to Sut The Post Of e-ce of Libart
Missi'ssppr' are. Post Office For hos¢ Mai) arr
What? ~ am hos+ and heeds helP from you All
jp give me the right and regueshny qin vestagatey
og what happr And @2A ‘tonal ptm, TO PIN ye
Ore filed ahater reto‘ned FO od Casa, aia
Cafe Me You talkies ahour? maybe oe wea?
ng Pd ight; The Case that are close M
Pe PeoPen, Gnd pre Case that are fenairy i”

Ag
tne and hear are Some COPk OF F
e " onl aia. Cart hed ma] Went tQ USPS Track
hadt or

‘t duct
tne In qaned Track.(ng Mum ber eae vod
arn al neg 6 Raport and haw ecenent
Number Crom +he postotere —CR a iste
Hear is fhe Company address and io od

92 hear TBM Corparate 4 Nfew Ortme

Armonk. My /0504- 722 Wereare my marl
that Z Sano/ to EBM- Thank,

¥-1P-201g Sher:

e718
